United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
GENERAL SERVICES ADMINISTRATION,
NATIONAL CAPITAL REGION-PUBLIC
BUILDING SERVICE, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Brian P. McIlhargie, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2037
Issued: July 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant, through counsel, filed a timely appeal from a February 2,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying modification
of a March 30, 2009 loss of wage-earning capacity decision. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
April 12, 2009 based on its determination that the constructed position of dispatcher/maintenance
service represented his wage-earning capacity.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends the loss of wage-earning capacity determination was
issued in error as there is an unresolved conflict in the medical opinion evidence.
FACTUAL HISTORY
On July 13, 2005 appellant, then a 58-year-old pipefitter, filed a traumatic injury claim
alleging that on May 18, 2005 he hit the top of his head and sustained a small cut on an
overhang. On December 16, 2005 OWCP accepted the claim for displaced cervical
intervertebral disc without myelopathy and authorized C5-6 cervical fusion surgery, which
occurred on May 8, 2006. By letter dated August 7, 2007, appellant was placed on the periodic
rolls for temporary total disability.
On January 17 and May 21, 2007 Dr. Brian Y. Kim, a treating Board-certified physiatrist,
diagnosed chronic cervical pain, significant myofascial restrictions of the levator and trapezius
muscles, severe cervical stenosis, severe cervical disc herniation and a May 5, 2006 C5-6 fusion.
A physical examination revealed severely reduced cervical range of motion, myofascial tightness
throughout the bilateral scapular, upper thoracic and cervical regions and no upper extremity
focal atrophy. Dr. Kim concluded that appellant was totally disabled for work as a result of his
worsening symptoms. He advised appellant was to avoid sitting or standing more than 30
minutes and encouraged to move frequently.
In a May 17, 2007 report, Dr. Robert F. Draper, Jr., a second opinion Board-certified
orthopedic surgeon, diagnosed cervical spondylosis, degenerative disc disease at C5-6, cervical
disc herniation with cord impingement at C5-6 and delayed anterior cervical discectomy and
fusion at C5-6. He stated that appellant was unable to perform his regular duties of a plumber or
pipe fitter. Dr. Draper concluded, however, that appellant was not totally disabled and was
capable of working a sedentary job with restrictions including no lifting more than 30 pounds
and no overhead work, climbing and crawling. In an attached work capacity evaluation (Form
OWCP-5c), he listed appellant’s work restrictions of no reaching above the shoulder and
climbing and up to eight hours of pulling, pushing and lifting up to 30 pounds.
OWCP referred appellant for vocational rehabilitation services on August 7, 2007.
On January 16, 2008 Dr. Kim diagnosed chronic cervical pain, significant myofascial
restrictions of the levator and trapezius muscles, a May 5, 2006 C5-6 fusion, severe cervical disc
herniation, multi-level degenerative disc disease and severe cervical spinal stenosis with spine
card impingement. A physical examination revealed moderately reduced range of motion, no
upper extremity focal atrophy, myofascial tightness throughout the bilateral scapular, upper
thoracic and cervical regions. Dr. Kim reported a neurological examination revealed no
sustained hyperreflexia. As a result of appellant’s functional limitations and symptoms, he
reiterated that appellant remained totally disabled. Dr. Kim related that appellant needed to
change from a sitting to standing position every 15 to 20 minutes, and that he may need to lay
supine to relieve pressure on his back and pain for an extended period of time. In an attached
work capacity evaluation Form OWCP-5c, he diagnosed cervical disc herniation and indicated
that appellant was not capable of working due to his need to change posture/position every 15
minutes and need to frequently rest supine. Permanent restrictions included: 15 to 20 minutes of
sitting, standing and repetitive movements of the elbow and wrist; 30 minutes of walking;

2

minimal to no climbing, reaching above the shoulder and stooping/bending; no twisting; minimal
pushing and pulling of up to five pounds; rare lifting, squatting and kneeling; and 10 to 15
minute breaks every 15 to 20 minutes.
The vocational rehabilitation specialist identified the positions of dispatcher, maintenance
service and identification clerk as within appellant’s work restrictions and reasonably available
in sufficient numbers in his commuting area. In a letter dated May 29, 2008, OWCP informed
appellant that it would provide 90 days of placement services beginning that day to help him
obtain employment.
In a June 27, 2008 work capacity evaluation Form OWCP-5c, Dr. Kim advised that
appellant needed to rest in a supine position and to frequently change his posture/position. In
August 22 and October 3, 2008 reports, he noted similar physical findings as previously reported
and stated that appellant remained totally disabled. In an October 3, 2008 report, Dr. Kim
attributed appellant’s disability from working due to ongoing symptoms and severity of the
injury.
In a January 22, 2009 status report, Charles E. Terry, a rehabilitation specialist, noted that
vocational rehabilitation services were unsuccessful. He noted that the following positions were
suitable for appellant: dispatcher/maintenance service with wages of $483.00 a week; and
identification clerk, with wages of $384.00 a week. Both jobs were sedentary with no lifting
more than 10 pounds and no prolonged standing, walking, pushing, pulling, stooping, bending or
squatting. Mr. Terry recommended the positions as the physical requirements do not exceed
appellant’s medical restrictions. He considered the nature of appellant’s injury, his usual
employment, age, degree of physical impairment and qualifications as well as availability of
employment. Mr. Terry determined the position of dispatcher/maintenance service was
appropriate for appellant.
In a February 2, 2009 report, Dr. Kim diagnosed C5-6 cervical fusion, chronic cervical
pain, severe multi-level cervical disc herniations, severe multi-level cervical spinal stenosis and
myofascial cervical, thoracic and scapular muscles restrictions. Appellant continued to have
problems with more than 15 to 20 minutes of prolonged standing or sitting and required lying
down to relieve pressure on his spinal column. He also stated that appellant had restricted range
of motion as a result of the fusion surgery. Permanent restrictions included: no upper extremity
repetitive motion; no lifting more than five pounds; and changing positions every 15 to 20
minutes.
On February 26, 2009 OWCP proposed to reduce appellant’s compensation for wage
loss, noting that the medical and factual evidence established that he was no longer totally
disabled but had the capacity to earn wages as a dispatcher/maintenance service at the rate of
$483.00 a week.
Appellant disagreed with the proposal to reduce his compensation and noted that his
physician considered him totally disabled. In a February 2, 2009 work capacity evaluation Form
OWCP-5c, Dr. Kim diagnosed cervical disc herniation which indicated that appellant was not
capable of working an 8-hour day due to his need to change posture/position every 15 minutes
and need to frequently rest supine. Permanent restrictions included: 15 to 20 minutes of sitting,

3

standing and repetitive movements of the elbow and wrist; 30 minutes of walking; minimal to no
climbing, reaching above the shoulder and stooping/bending; no twisting; minimal pushing and
pulling of up to five pounds; rare lifting, squatting and kneeling; and 10 to 15-minute breaks
every 15 to 20 minutes.
By decision dated March 30, 2009, OWCP adjusted appellant’s compensation benefits
effective April 12, 2009 finding that the position of dispatcher/maintenance service represented
his wage-earning capacity. It noted that appellant’s weekly pay rate when injured was $996.14
and that the current pay rate for job and step when injured was $1,158.69. OWCP found that
appellant was capable of earning $483.00 a week, that the adjusted wage-earning capacity a
week was $418.38, that the percentage of new wage-earning capacity was 42 percent, that the
loss in wage-earning capacity amount a week was $577.76, leaving appellant with a
compensation rate of $433.32 a week or $462.75 a week when increased by applicable cost-ofliving adjustments. It calculated that this resulted in a new compensation rate every four weeks
of $1,851.00 beginning on April 12, 2009.
On December 17, 2009 appellant’s counsel requested reconsideration.
By decision dated February 2, 2010, OWCP denied modification of the March 30, 2009
loss of wage-earning capacity decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.2 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.3
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent the employee’s wageearning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regards too the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect his wage-earning
capacity in his disabled condition.4
OWCP must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity. The
2

T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB 197 (2005); H.N., Docket No. 09-1628 (issued
August 19, 2010).
3

20 C.F.R. §§ 10.402, 10.403.

4

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB 584
(1996).

4

Board has stated that the medical evidence upon which OWCP relies must provide a detailed
description of appellant’s condition.5 Additionally, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles
(DOT) or otherwise available in the open market, that fit the employee’s capabilities with
regards to his physical limitations, education, age and prior experience. Once this selection is
made, a determination of wage rate and availability in the labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick7 and codified by regulations at 20 C.F.R. § 10.4038
should be applied. Subsection(d) of the regulations provides that the employee’s wage-earning
capacity in terms of percentage is obtained by dividing the employee’s actual earnings or the pay
rate of the position selected by OWCP, by the current pay rate for the job held at the time of the
injury.9
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post-injury or subsequently acquired conditions.10 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation. Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.11
ANALYSIS
The Board finds that OWCP improperly reduced appellant’s compensation effective
April 12, 2009 based on its determination that the position of dispatcher/maintenance service
represented his wage-earning capacity. OWCP improperly gave decisive weight to the opinion
of the second opinion physician, Dr. Draper. The Board finds an unresolved conflict in medical
opinion between appellant’s treating physician, Dr. Kim and of the second opinion physician,
Dr. Draper.
5

See William H. Woods, 51 ECAB 619 (2000).

6

Carl C. Green, Jr., 47 ECAB 737 (1996).

7

5 ECAB 376 (1953).

8

20 C.F.R. § 10.403.

9

Id. at § 10.403(d).

10

James Henderson, Jr., 51 ECAB 268 (2000).

11

Id.

5

Dr. Kim opined that appellant was totally disabled from working based on work
restrictions of 15 to 20 minutes of sitting, standing and repetitive movements of the elbow and
wrist; 30 minutes of walking; minimal to no climbing, reaching above the shoulder and
stooping/bending; no twisting; minimal pushing and pulling of up to five pounds; rare lifting,
squatting and kneeling; and 10- to 15-minute breaks every 15 to 20 minutes. Dr. Draper opined
that appellant was capable of working an eight-hour day with restrictions. He opined that
appellant was capable of working an eight-hour day provided there no reaching above the
shoulder and climbing and that appellant was capable of pulling, pushing and lifting up to 30
pounds for up to eight hours. Due to this conflict with regard to appellant’s restrictions and
whether he was totally disabled, OWCP should have referred appellant to an impartial medical
examiner.12 Because there remains an unresolved conflict in the medical opinion with regards to
appellant’s work restrictions and whether he is capable of working, the Board finds that OWCP
did not meet its burden of proof to issue a loss of wage-earning capacity decision.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation based on its determination that the constructed position of dispatcher/maintenance
represented his wage-earning capacity due to an unresolved conflict in medical opinion.

12

5 U.S.C. § 8123(a); see D.L., Docket No. 09-1549 (issued February 23, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2010 is reversed.
Issued: July 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

